     Case 2:20-cv-02222-JAD-EJY Document 7 Filed 01/21/21 Page 1 of 2



 1                                 UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3    CONSTANTINE KARTSONE                                       Case No. 2:20-cv-02222-GMN-EJY

 4                   Plaintiff,

 5           v.                                                                ORDER

 6    LAS VEGAS METROPOLITAN POLICE
      DEPARTMENT, et al.,
 7
                     Defendants.
 8

 9   I.     DISCUSSION

10          On December 10, 2020, the Court ordered Plaintiff to file a fully complete application to

11   proceed in forma pauperis or pay the full $400 filing fee for a civil action on or before February 11,

12   2021. ECF No. 3 at 2. On January 13, 2021, Plaintiff filed a second application to proceed in forma

13   pauperis that is incomplete because it is missing page 3 of the application. ECF No. 6. As Plaintiff’s

14   application at ECF No. 6 is incomplete, the Court grants Plaintiff until the original deadline of

15   February 11, 2021 to submit the missing page 3 to the Court or pay the full $400 filing fee. The

16   Court will not grant any further extension of time.

17          If Plaintiff does not submit the missing page 3 of the application or pay the full $400 filing

18   fee on or before February 11, 2021, this case will be subject to dismissal without prejudice for

19   Plaintiff to file a new case with the Court when Plaintiff is able to file a fully complete application

20   to proceed in forma pauperis or pays the full filing fee.

21          The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the Court will not

22   file the complaint unless and until Plaintiff timely submits the missing page 3 of the application to

23   proceed in forma pauperis or pays the full $400 filing fee.

24   II.    ORDER

25          For the foregoing reasons, IT IS HEREBY ORDERED that the Clerk of the Court shall send

26   Plaintiff the approved form application to proceed in forma pauperis by an inmate, as well as the

27   document entitled information and instructions for filing an in forma pauperis application.

28
     Case 2:20-cv-02222-JAD-EJY Document 7 Filed 01/21/21 Page 2 of 2




 1          IT IS FURTHER ORDERED that on or before February 11, 2021, Plaintiff shall either

 2   submit the missing page 3 of the application or pay the full $400 filing fee for a civil action (which

 3   includes the $350 filing fee and the $50 administrative fee).

 4          IT IS FURTHER ORDERED that, if Plaintiff does not submit the missing page 3 of the

 5   application or pay the full $400 filing fee on or before February 11, 2021, this case will be subject

 6   to dismissal without prejudice for Plaintiff to file a new case with the Court when Plaintiff is able to

 7   file a fully complete application to proceed in forma pauperis or pays the full filing fee.

 8          IT IS FURTHER ORDERED that the Clerk of the Court shall retain Plaintiff’s complaint

 9   (ECF No.1-1) but will not file it at this time.

10          Dated this 21st day of January, 2021

11

12
                                                             ELAYNA J. YOUCHAH
13                                                           UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                       -2-
